Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (U.S. PG Pub. No. 2015/0210888).
In paragraph 24 Goto discloses a composition for solid coating formation comprising a powdery organic resin. In paragraph 50 Goto discloses that the composition can comprise lubricating particles. In paragraph 59 Goto discloses various lubricating particles, meeting the limitations of the anti-friction agent of claim 1, including molybdenum disulfide, as recited in claim 5. In paragraph 62 Goto discloses that the coating composition can comprise calcium ion exchanged silica as an antirust agent, meeting the limitations of the ion exchanger of claim 1. The lubricating particles and the .


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gard (U.S. PG Pub. No. 2013/0193682).
In paragraph 13 Gard discloses a threaded tubular component coated with a lubricating dry film. In paragraph 16 Gard discloses that the lubricating dry film comprises a thermoplastic or thermoset matrix and sliding agents which can provide low coefficients of friction under certain conditions, meeting the limitations of the anti-friction agent of claim 1, and in paragraph 18 Gard discloses that the sliding agents can be various oils, which are anti-friction agents. In paragraph 31 Gard discloses that the dry film can comprise additional anti-friction agents. In paragraph 32 Gard discloses that the lubricating dry film can comprise an ion exchange silica, meeting the limitations of the ion exchange agent of claim 1. In Table 8 (following paragraph 123) Gard discloses compositions comprising 10% by weight of the silica, within the range recited in claim 3. The ion exchange silica is mixed with the anti-friction agent(s) in the composition, as recited in claim 4. The dry film composition of Gard therefore meets the compositional limitations of claims 1 and 3-4, and is considered capable of performing the intended use as a lubricant for a medical device to be subjected to a gas low-temperature sterilization. Claims 1 and 3-4 are therefore anticipated by Gard.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 11-318814) in view of Yokoyama (U.S. PG Pub. No. 2015/0240137).
An English-language machine translation of Sasaki, which was filed by applicant on 4/22/20, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. In paragraph 2 Sasaki discloses an endoscope, which is a medical device as recited in claims 6 and 9, comprising an anti-friction material, as recited in claim 1, which can be molybdenum disulfide, as recited in claim 5. In paragraph 12 Sasaki discloses the molybdenum disulfide is applied to the flexible tube of the endoscope, meeting the limitations of the layer of claim 7, and in paragraph 13 Sasaki discloses applying the molybdenum disulfide between the flexible tube and the internal members, including the insertion portion, as recited in claim 10. Sasaki discloses in paragraphs 5-6 and 13-14 that the anti-friction material is combined with a substance having a catalytic action against a low temperature hydrogen peroxide plasma in order to suppress the formation of sulfurous and sulfuric acids from the interaction of hydrogen peroxide with molybdenum disulfide. Sasaki does not disclose the inclusion of the claimed ion exchanger.
Yokoyama, in paragraph 3, discloses an adhesive composition and an endoscope device. In paragraphs 16-18 and 46-49 Yokoyama discloses that the 
It would have been obvious to one of ordinary skill in the art to use include the ion exchanger of Yokoyama in addition to or in place of the catalyst of Sasaki, since Yokoyama teaches that the ion exchanger has equivalent use in preventing deterioration of a coating for an endoscope due to interaction with sterilizing hydrogen peroxide.
In light of the above, claims 1-7 and 9-12 are rendered obvious by Sasaki and Yokoyama.

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 requires the claimed medical device to have separate anti-friction and ion exchanger layers, alternately arranged in a thickness direction, and claim 13 recites a process of applying the claimed lubricant to the medical device in alternating layers. It is noted that “in a thickness direction” is interpreted as meaning that the layers are atop each other, in accordance with paragraph 51 of the specification and Figure 3. The prior art, as exemplified by the Sasaki and Yokoyama references discussed above, only discloses medical devices where the ion exchanger is mixed with the anti-friction agent, rather than devices having separate anti-friction and ion exchanger layers. One of ordinary skill in the art would not have had any motivation to modify Sasaki and Yokoyama to meet the limitations of claims 8 and 13, since there is no indication in Sasaki or Yokoyama that would lead one of ordinary skill in the art to conclude that the conclude that the anti-friction agent and ion exchanger could be separate layers while maintaining all the desired properties of the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771